Citation Nr: 0739517	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  02-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection of chronic left knee 
disability.  

2.  Entitlement to service connection of a low back 
disability. 

3.  Entitlement to service connection of an adrenal gland 
disorder.  

4.  Entitlement to service connection of an orthopedic 
disability manifested by multiple joint aches and pains.  

5.  Entitlement to service connection of a chronic disability 
manifested by multiple muscle aches and pains.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and R.M.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 until June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Procedural history

In the August 2001 decision, the RO denied the veteran's 
claims of entitlement to service connection for a left knee 
disability, a low back disability, adrenal gland disease, an 
orthopedic disability manifested by multiple joint aches and 
pain and a chronic (non orthopedic) disability manifested by 
multiple muscle aches.  The veteran perfected an appeal as to 
each of these issues.

In April 2003 the veteran and R.M. provided oral testimony 
before a Decision Review Officer at the RO, a transcript of 
which has been associated with the claims file.

In July 2004, the Board remanded all of the issues to RO via 
the VA Appeals Management Center (AMC) for additional 
development.  In a November 2006 supplemental statement of he 
case (SSOC) the AMC continued to deny the veteran's claims of 
entitlement to service connection of a left knee condition, a 
low back disability, adrenal gland disease, an orthopedic 
disability manifested by multiple joint aches and pain, and a 
chronic disability manifested by multiple muscle aches and 
pain.  The veteran's claims folder was returned to the Board 
for further appellate review.  
 
For the reasons set out below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran further action is required on 
his part.

Issues not on appeal

In the August 2001 decision, the RO denied the veteran's 
claims of entitlement to service connection for a psychiatric 
disability (to include PTSD), a genitourinary disorder 
manifested by chronic urinary tract infections, and a 
disabling heart condition manifested by an irregular 
heartbeat.  Subsequently, the veteran appealed 
a September 2003 RO decision which denied his claim of 
entitlement to a permanent and total disability rating for 
non service-connected pension purposes.
Those issues were remanded by the Board in July 2004.

In a November 2006 rating decision, the AMC granted the 
veteran's claim of entitlement to a non-service connected 
pension and also granted service connection of PTSD and a 
genitourinary disorder.  In addition, although it is not well 
documented, it appears that service connection was also 
granted for a heart disorder.  
Accordingly, those matters have been resolved are no longer 
before the Board.   
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection]. 



REMAND

In a May 2007 written brief presentation, the veteran's 
representative noted that the record before the Board appears 
to be incomplete.  This appears to be the case.  
In particular, a review of the file indicates that 
entitlement to service connection for a heart condition has 
been granted.  A 10 percent disability rating was assigned 
effective November 29, 2002  with an increase to 30 percent 
effective November 1, 2004.  However, the rating decision 
which granted service connection for this condition and 
assigned the disability ratings is not of record.  

The veteran's representative has argued, and the Board 
concurs, that the record before it appears to be incomplete.  
The Board cannot act in the absence of a complete record.  
See 38 U.S.C.A. § 7104 (West 2002).  

In order to obtain a complete record, in September 2007 the 
Board contacted the RO via e-mail, requesting a copy of the 
rating decision which granted service connection of the 
veteran's heart condition and also requesting any additional 
records and evidence which may be located at the RO.  There 
was no response from the RO.  In November 2007 a follow-up e-
mail request was made.  The RO again did not respond.  

The case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

VBA must contact the AMC, the Detroit RO 
and the Cleveland RO.  Each location must 
verify in writing that that it has 
transmitted the complete record to the 
Board.  If additional records pertaining o 
this appeal exist and have not been 
forwarded to the Board, those records must 
be forwarded to the Board and associated 
with the veteran's claims folder.  If no 
additional records exist, this must be 
confirmed in writing. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



